                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
                              Plaintiff,          )
                                                  )
                      v.                          )      Cause No. 1:16-cr-00031-JMS-DML
                                                  )
  JUSTON CROWE (01),                              )
                                                  )
                              Defendant.          )

         ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris Pryor’s Report and Recommendation dkt. [96]

recommending that Juston Crowe’s supervised release be revoked, pursuant to Title 18 U.S.C.

'3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and

with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge Pryor’s

Report and Recommendation dkt. [96]. The Court finds that Mr. Crowe committed Violation

Numbers 1-4 as alleged by the U.S. Probation Office in its Petitions for Warrant or Summons for

Offender under Supervision dkts [83 & 87]. The Court now orders that the defendant's supervised

release is therefore REVOKED, and Mr. Crowe is sentenced to the custody of the Attorney

General or his designee for a period of twelve (12) months imprisonment with no supervised

release to follow.


            Date: 1/2/2020



 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
 United States Probation Office, United States Marshal
